DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 07/27/22 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
In the submission filed on 07/27/22, claims 1, 5-7 and 9-18 were amended, no claims were cancelled, and no claims were added.
Claims 1-20 are rejected.

Response to Arguments

Regarding the Examiner's Comments
In view of the claim amendments, the items under this heading have been withdrawn in part.

Regarding the rejections under 35 U.S.C. 112
In view of the claim amendments, the rejections under 35 U.S.C. 112 have been withdrawn in part. The rationales for the outstanding rejections are set forth below in the rejections in the body of the Office Action. Note the outstanding rejection of claims 16 and 17 under 35 U.S.C. 112(b) was not addressed in Applicant's Response. 
Regarding the rejections under 35 U.S.C. 102
Applicant's arguments have been fully considered and are in part not persuasive and in part moot in view of the new portions of Pfeifer (the previously cited prior art) being cited in the instant rejection. Applicant's arguments are addressed below.  
Applicant's arguments are in part the same as those presented in the previous Response. The Office rebutted those arguments in the previous Office Action. In the instant Response, Applicant does not respond to the Office's rebuttal.
In addition, in the instant Response, Applicant's arguments against certain limitations (i) address portions of the prior art that were not cited in the previous Office Action as teaching those limitations, and (ii) do not address all of the portions of the prior art cited in the previous Office Action as teaching those limitations.  
Applicant's arguments purport to be directed to the second operation of claim 1, viz.,
receiving a first notification from the monitoring service indicating that a match to the filter rule has been detected in a first message on a platform of an interactive multiuser computer service, the match including a value, the first message generated by a user of the platform;  

However, Applicant's first argument (Response, paragraph bridging pages 11 and 12) is that the cited art does not teach a third party monitoring service, i.e., does not teach that the recited "monitoring service" is separate from the recited "service provider." According, in substance, this argument is directed not to the second operation of claim 1, but rather to the first operation of claim 1, viz.,
providing, to a monitoring service, a filter rule that corresponds to a first set of user records at a service provider, wherein the monitoring service comprises a service, separate from the service provider, that monitors interactive multiuser computer services;

This first argument of Applicant was put forth in Applicant's previous Response, was rebutted in the previous Office Action, and the Office's rebuttal was not addressed by Applicant in the instant Response, as discussed above.  
In the instant Response, Applicant argues that Pfeifer 0043, Fig. 2, 206, does not teach that the recited "monitoring service" is separate from the recited "service provider." However, these portions of Pfeifer were not cited as teaching this claimed subject matter. Rather, these portions of Pfeifer were cited as teaching parts of the second operation of claim 1. See Final Office Action, p. 12. Instead, Pfeifer 0042 was cited as teaching this claimed subject matter (in the first operation of claim 1). See Final Office Action, pp. 11-12.
Pfeifer 0042 teaches two different ways in which social media content is monitored, specifically, social media content may be monitored by social media platform 110 or social media content may be monitored by content processing component 130 (of payment management platform 102). These two different versions are indicated by the bracketed numerals [1], [2], inserted in the following portion of Pfeifer 0042: 
[1] In any case, for example, social media platform [110] can monitor content 156 based on the request by platform integrating component 128, and can provide related portions of content 156 thereto based on a request/response procedure, a publish/subscribe procedure (e.g., where the relevant content is provided as it is generated in the social media platform), etc. [2] In another example, social media platform 110 may provide all content 156 (e.g., within a period of time) to platform integrating component 128, and content processing component 130 can filter for certain content related to the payee account, or at least relating to financial transactions, as described further herein. (Emphasis added)

Per version [1], the social media platform 110 monitors content and teaches the recited "monitoring service." As shown in Pfeifer's Fig. 1, the social media platform 110 is separate from the payment management platform 102. Accordingly, per version [1], Pfeifer teaches that the "monitoring service" (instantiated by social media platform 110) is "separate from" the "service provider") (instantiated by the payment management platform 102).
Further in regard to version [1], Pfeifer 0042 states: 
… For example, platform integrating component 128 [of payment management platform 102] can request the content from the social media platform 110 …. In another example, platform integrating component 128 can request content that indicates a sequence of characters corresponding to the payee account … which may include a name/nickname of an organization related to the payee account, a name of a product or donation campaign, etc. (Emphasis added)

It is this "content that indicates a sequence of characters …" that social media platform 110 is providing ("provide related portions of content 156") to platform integrating component 128 (of payment management platform 102) in version [1] in the previous quoted portion of Pfeifer. 
	In addition, the platform integrating component 128's requesting, from the social media platform 110, content that indicates the certain sequence of characters, as quoted above in Pfeifer 0042, teaches "providing, to a monitoring service, a filter rule" (of claim 1, first operation). Note that this claimed subject matter is also taught by Pfeifer 0035:
Platform integrating component 128 can access integration interface 158 of the social media platform [110] to receive at least a portion of content 156. For example, integration interface 158 may allow for specifying a portion of content 156 to receive, such as a portion related to one or more specific accounts (e.g., content posted to a page, wall, timeline, message, etc. of the one or more specific accounts), a portion that includes a specific sequence of characters (e.g., a hashtag phrase, or substantially any sequence of characters, etc.), and/or the like. Thus, platform integrating component 128 can specify the portion of content 156 to receive to integration interface 158 (or can receive all content), …. Integration interface 158 [of social media platform 110] can accordingly provide relevant content to the platform integrating component 128 [of payment management platform 102] (e.g., in a subscription-based communication, in a request/response manner, etc.).  … (Emphasis added)

Here, again, platform integrating component 128's specifying, to social media platform 110, specific content that the former wants to receive, such as content including a certain sequence of characters, teaches "providing, to a monitoring service, a filter rule" (of claim 1, first operation). (As per the quotation immediately above, social media platform 110 indeed provides to platform integrating component 128 the specific content that platform integrating component 128 specified.) 
  	We turn now to Applicant's second argument (Response, p. 12, first full paragraph). 
Here, Applicant argues that the prior art does not teach that (A) the recited "filter rule" "corresponds to a first set of user records" and (B) where the match includes a "value" to be transferred. Again, it will be noted that, in substance, this claimed subject matter pertains not to the second operation of claim 1 but rather to the first and third operations of claim 1. That is, the first operation recites "a filter rule that corresponds to a first set of user records at a service provider" and the third operation recites "to authorize a transfer according to the value."
Each portion, (A), (B), of Applicant's second argument will be addressed in turn. 
Regarding (A), recall the discussion above of Pfeifer 0042, 0035, teaching "providing, to a monitoring service, a filter rule." Drawing on that discussion, note that since the platform integrating component 128's request (or specifying) is for content from the social media platform 110, the request "corresponds" to content from users of the social media platform 110 (or from a specified subset of those users, e.g., specific accounts, per 0035). Thus, the request "corresponds" to those users, and hence to their records at social media platform 110, and likewise to their records at payment management platform 102. Since the request is for content satisfying a criterion (i.e., a "filter rule"), such as content including a certain sequence of characters, whatever the request "corresponds" to, so to the criterion ("filter rule") corresponds to. Accordingly, the filter rule "corresponds" to the records, at (e.g., held by) the payment management platform 102 ("service provider"), of the users (or a subset of them) of social media platform 110. Thus, Pfeifer teaches "a filter rule that corresponds to a first set of user records at a service provider." It will be understood that the claim language "corresponding" is broad. 
	Regarding (B), Pfeifer 0047 teaches that the filter rule used to detect content may be or include "a '$' or other currency symbol after or otherwise near the sequence of characters to determine an amount of the financial transaction." This content of Pfeifer teaches "the match including a value." 
	It will be noted that this portion of Pfeifer states that the detection of content according to the filter rule is performed by content processing component 130, in other words, this portion of Pfeifer tracks version [2] (monitoring performed by content processing component 130 of payment management platform 102), not version [1] (monitoring performed by social media platform 110), in terms of the discussion above. Accordingly, for this claimed subject matter (viz., "the match including a value"), the instant rejection is a matter of combining different embodiments of Pfeifer.

Examiner's Comments
Not Positively Recited
Claim 1 recites:
"receiving … a match to the filter rule detected by the monitoring service in a first message on a platform of an interactive multiuser computer service, …."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art. See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in Specification 
Claim 12 recites "wherein: the value in the first message lacks a transfer amount." The most closely related subject matter in Applicant's disclosure is in the specification at 0048 (see also 0041, 0043), which uses the term "value" exclusively to refer to a "numerical value." Accordingly, as best understood, in view of the specification, the "value" is the "transfer amount." Consequently, support is not found in Applicant's disclosure for the value lacking a transfer amount. See rejection under 35 U.S.C. 112(b) below for related discussion of this recitation. 

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claim 16 recites "the executable instructions that cause the computer system to determine that the first message is associated with the user." The underlined language lacks antecedent basis. (Note that independent claim 13 has been amended ("determine that …" has been changed to "determine whether …") so as to no longer require that the first message is associated with a user. Thus, the recited association does not necessarily exist, and in the case where it does not exist the determination cannot be made.) 
Claim 17 recites "wherein the executable instructions that cause the computer system to determine that the first message is associated with the user with the user set of user records include instructions that cause the computer system to: determine that the user associated with the first message does not yet have a set of user records with the provider service." The underlined language lacks antecedent basis. (Note that independent claim 13 has been amended ("determine that …" has been changed to "determine whether …") so as to no longer require that the first message is associated with a user with a user set of user records. Thus, the recited associations do not necessarily exist, and in the case where they do not exist the determinations cannot be made.)

Unclear Scope 
Claim 1 recites "receiving, at the service provider, a first notification from the monitoring service of a match to the filter rule detected by the monitoring service in a first message on a platform of an interactive multiuser computer service, the match including a value, …." The recitation contradicts logic and/or does not make sense. The match is an abstraction. The match is a match between a message (content) and a filter rule. Unlike the match, the message and the filter rule constitute concrete content (textual content). The match is an instance of matching, an abstract instance in which a  concrete message (content) and a concrete filter rule match. It is the message that includes a value (see independent claims 5 and 13). The match may require that any of various elements or aspects of message and filter rule be matched so, e.g., the match may be a match of a value, of a payee name, etc. However, the match does not include a value. Accordingly, the meaning of the claim is not clear. 
Claim 6 recites "wherein … if the indication denies authorization to complete the transfer: cancel the transfer; and cause the interactive multiuser computer service to present a different result of the transfer." The recitation contradicts logic and/or does not make sense. If the transfer is denied authorization (hence not completed), and is cancelled, then no transfer occurs, so there is no transfer and, accordingly/ logically, no "result of the transfer." Accordingly, the meaning of the claim is not clear. 
Claim 12 recites "wherein: the value in the first message lacks a transfer amount." The most closely related subject matter in Applicant's disclosure is in the specification at 0048 (see also 0041, 0043), which uses the term "value" exclusively to refer to a "numerical value." Accordingly: 
the claim language is inconsistent with the specification
it is not clear what "the value" means in this recitation 
it is not clear what it means to say that "the value … lacks a transfer amount"
the recitation renders unclear the meaning of the following recitation in base claim 5 (which of course is included in claim 12), in light of the specification: "authorize a transfer according to a value included in the first message" 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-4 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer (U.S. Patent Application Publication No. 2015/0278779 A1).

Regarding Claim 1
Pfeifer teaches:
providing, to a monitoring service (0042, social media platform 110), a filter rule (0035, 0042, see also 0024, 0034, 0059, 0061, Fig. 10) that corresponds to a first set of user records at a service provider (payment management platform 102), wherein the monitoring service comprises a service, separate from the service provider (payment management platform 102, see Fig. 1), that monitors interactive multiuser computer services; (0035, 0042, 0024, 0034, 0059, 0061, Figs. 1, 10)
receiving, at the service provider, a first notification from the monitoring service of a match to the filter rule detected by the monitoring service in a first message on a platform of an interactive multiuser computer service, the match including a value (0047, see also 0043, 0059, 0061, Fig. 10), the first message associated with a user (initiator account (holder)/ payor) of the platform; (0035, 0042, social media platform 110 monitors, detects content (of (associated with) a user of social media platform 110 (platform of an interactive multiuser computer service)) matching the filter rule, and provides that matching content (notification of a match to the filter rule) to payment management platform 102 (see Response to Arguments, above); see also Fig. 2, 206, 0036-0037, 0043, 0059, 0061, Fig. 10)
as a result of determining (e.g., by 132), based at least in part on the first notification from the monitoring service, that the user is associated with a second set of user records at the service provider (0024, 0037, 0049, 0059), causing, by transmitting a second notification to a client device of the user, an application (0034, 0038, 0063, 0115) on the client device to generate an interface (0038, 0041, 0050, 0053) with a prompt (0050, 0053; alternatively 0047 (prompt for donation amount), 0041 (list of pending transactions)) to authorize a transfer according to the value; (0024, 0034, 0037, 0038, 0041, 0047, 0049, 0050, 0053, 0059, 0063, 0115, Fig. 10)
in response to receiving, from the client device, an authorization of the transfer, completing the transfer; and (0050)
causing the interactive multiuser computer service to present a result of the transfer. (0056-0057, Fig. 3, 310, 312; alternatively 0041, 0062 (receipt, list of completed transactions))
Note that certain portions of Pfeifer cited above (e.g., 0035, 0042) refer to monitoring performed by social media platform 110 and other portions (e.g., 0042, 0047) refer to monitoring performed by payment management platform 102 (e.g., content processing component 130). It might be argued that Pfeifer's teachings referencing monitoring performed by social media platform 110 represent embodiments different from those represented by Pfeifer's teachings referencing monitoring performed by payment management platform 102 (e.g., content processing component 130). Assuming, arguendo, that these respective teachings represent different embodiments, it would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have combined these embodiments because (1) Pfeifer endorses such combinations, see Pfeifer 0030, 0135, (2) Pfeifer's teachings as a whole are deemed to imply that the monitoring, whether performed by social media platform 110 or by payment management platform 102, is intended to be combined with the applicable other aspects of Pfeifer's systems/methods, and (3) the combination renders Pfeifer's invention more flexible and more accommodating of a wider variety of arrangements, and hence more useful, see Pfeifer 0008, 0030, 0135. In addition, this combination of embodiments is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A-D.

Regarding Claim 2 
Pfeifer teaches the limitations of base claim 1 as set forth above. Pfeifer further teaches:
wherein completing the transfer includes: deducting the value from an amount stored in the second set of user records; and adding the value to an amount stored in the first set of user records. (0071, 0072, 0099)

Regarding Claim 3 
Pfeifer teaches the limitations of base claim 1 as set forth above. Pfeifer further teaches:
registering an association between the second set of user records at the service provider and a third set of user records at the interactive multiuser computer service; and (0038, 0049, 0050)
determining that the user is associated with the second set of user records includes determining, based at least in part on the association, that the first message on the platform is associated with the third set of user records. (0037, 0048-0049, Fig. 2, 208-210, 0059)

Regarding Claim 4
Pfeifer teaches the limitations of base claim 1 as set forth above. Pfeifer further teaches: 
registering an association between the filter rule and an entity (payee); and (0024, 0034, 0042)
completing the transfer includes determining, based at least in part on the association, that the entity is an intended recipient of the transfer. (0049, 0061)

Regarding Claim 5
Pfeifer teaches:
one or more processors; and (Fig. 23)
memory including computer-executable instructions that, if executed by the one or more processors, cause the one or more processors of the system to: (Fig. 23)
obtain, at a monitoring service, a filter rule that corresponds to an entity, wherein the monitoring service comprises a service, separate from a provider, that monitors interactive multiuser computer services; (0035, 0042, 0024, 0034, 0059, 0061, Figs. 1, 10)
determine, at the monitoring service, an occurrence of a match to the filter rule in a first message on a platform of an interactive multiuser computer service; (0035, 0042; see also Fig. 2, 206, 0024, 0036-0037, 0043, 0059, 0061, Fig. 10)
cause an application (0034, 0038, 0063, 0115) on a device of a user associated with the first message to prompt the user to authorize a transfer according to a value included in the first message; (0024, 0034, 0037, 0038, 0041, 0047, 0049, 0050, 0053, 0063, 0115, Fig. 10)
receive, via the device of the user, an indication from the user; and (0037-0038, 0047, 0050, 0053)
if the indication is authorization to complete the transfer: (0037-0038, 0047, 0050, 0053)
complete the transfer between a set of user records of the user at the provider and the entity, the provider being a separate entity from the entity; and (0050)
cause the interactive multiuser computer service to present a result of the transfer. (0056-0057, Fig. 3, 310, 312; alternatively 0041, 0062 (receipt, list of completed transactions))

Regarding Claim 7 
Pfeifer teaches the limitations of base claim 5 as set forth above. Pfeifer further teaches: 
wherein the computer-executable instructions further include instructions that cause the one or more processors of the system to determine the match based at least in part on a notification from the monitoring service that the match was found in the first message. (Fig. 2, 206, 0036-0037, 0043, 0059, 0061)

Regarding Claim 8 
Pfeifer teaches the limitations of base claim 5 as set forth above. Pfeifer further teaches:
wherein the filter rule corresponds to a metadata tag included within the first message. (0024, 0034, 0042, 0059, 0061, Fig. 10)

Regarding Claim 9 
Pfeifer teaches the limitations of base claim 5 as set forth above. Pfeifer further teaches:
wherein the computer-executable instructions further include instructions that cause the one or more processors of the system to: receive a request from the entity to register the filter rule with the provider; and (0024, 0034, 0042, 0061)
register the filter rule in association with the provider. (0024, 0034, 0042, 0061)

Regarding Claim 10 
Pfeifer teaches the limitations of base claim 5 as set forth above. Pfeifer further teaches:
wherein the result is transmitted as a comment replying to the first message. (0041 (receipt provided on social media platform), 0051 (system delivers comment), 0056, 0057, Fig. 3, 310, 312)

Regarding Claim 11 
Pfeifer teaches the limitations of base claim 5 as set forth above. Pfeifer further teaches:
wherein the computer-executable instructions that cause the one or more processors of the system to cause the application to prompt the user to authorize the transfer further cause the application to authenticate (e.g., require registration; preauthorize …; store past transaction information for future transactions) the user with the provider. (0050, 0053)

Regarding Claim 12 
Pfeifer teaches the limitations of base claim 5 as set forth above. Pfeifer further teaches:
wherein: the value in the first message lacks a transfer amount; and (0024, 0043, 0047)
the computer-executable instructions that cause the one or more processors of the system to cause the application to prompt the user further include instructions that cause the system to cause the application to prompt the user for the transfer amount. (0047)

Regarding Claim 13 
Pfeifer teaches:
provide, to a monitoring service, a filter rule that corresponds to an entity set of user records at a provider service, wherein the monitoring service comprises a service, separate from the provider service, that monitors interactive multiuser computer services; (0035, 0042, 0024, 0034, 0059, 0061, Figs. 1, 10)
receive, at the provider service, a first notification from the monitoring service of a match to the filter rule detected by the monitoring service in a first message on a platform of an interactive multiuser computer service; (0035, 0042; see also Fig. 2, 206, 0036-0037, 0043, 0059, 0061, Fig. 10)
determine whether the first message is associated with a user with a user set of user records at the provider service; (0024, 0037, 0048-0049, Fig. 2, 208-212, 0059)
cause an application (0034, 0038, 0063, 0115) on a user device of the user to prompt the user to authorize a transfer according to a value included in the first message; (0024, 0034, 0037, 0038, 0041, 0047, 0049, 0050, 0053, 0063, 0115, Fig. 10)
in response to receipt, from the user device, of an authorization the transfer, complete the transfer; and (0037-0038, 0047, 0050, 0053)
cause the interactive multiuser computer service to present a result of the transfer. (0056-0057, Fig. 3, 310, 312; alternatively 0041, 0062 (receipt, list of completed transactions))

Regarding Claim 14 
Pfeifer teaches the limitations of base claim 13 as set forth above. Pfeifer further teaches:
wherein the executable instructions that cause the one or more processors of the computer system to cause the user device to prompt the user include instructions that cause the one or more processors of the computer system to cause, at least in part as a result of sending an authorization notification to the user device, the user device to execute an application (0034, 0038, 0063, 0115) on the user device to prompt the user to authorize the transfer. (0034, 0038, 0041, 0047, 0050, 0053, 0063, 0115)

Regarding Claim 15 
Pfeifer teaches the limitations of base claim 13 as set forth above. Pfeifer further teaches:
wherein: the executable instructions further include instructions that cause the one or more processors of the computer system to store, in response to receipt of a registration request from an entity corresponding to the entity set of user records, a metadata tag in association with the entity; and (0024, 0034, 0042, 0061)
the filter rule is based at least in part on the metadata tag. (0024, 0034, 0042, 0059, 0061, Fig. 10)

Regarding Claim 16 
Pfeifer teaches the limitations of base claim 13 as set forth above. Pfeifer further teaches:
wherein: the first notification includes information usable to identify the user set of user records associated with the first message; and (Fig. 2, 206-212, 0023, 0024, 0034, 0036-0037, 0042-0043, 0059, 0061)
the executable instructions that cause the one or more processors of the computer system to determine that the first message is associated with the user include instructions that cause the one or more processors of the computer system to determine that the information corresponds to another set of user records the user has with the provider service. (0022, 0024, 0036-0037, 0048-0049, Fig. 2, 208-212, 0059)

Regarding Claim 17 
Pfeifer teaches the limitations of base claim 13 as set forth above. Pfeifer further teaches:
wherein the executable instructions that cause the one or more processors of the computer system to determine that the first message is associated with the user with the user set of user records include instructions that cause the one or more processors of the computer system to: determine that the user associated with the first message does not yet have a set of user records with the provider service; (0024, 0037, 0060)
transmit, to the user, a third message via the interactive multiuser computer service to prompt the user to download the application; and (0024, 0034, 0037-0038, 0060, 0063, 0115)
as a result of receiving registration information from the user device indicating that the user has downloaded and installed the application on the user device, create the user set of user records for the user. (0024, 0038, 0060)

Regarding Claim 18 
Pfeifer teaches the limitations of base claim 13 as set forth above. Pfeifer further teaches:
wherein the executable instructions that cause the one or more processors of the computer system to cause the application on the user device to prompt the user include instructions that cause the one or more processors of the computer system to cause the application on the user device to prompt the user by sending a second notification to the user device. (0034, 0038, 0041, 0047, 0050, 0053, 0063, 0115) 

Regarding Claim 19 
Pfeifer teaches the limitations of base claim 13 as set forth above. Pfeifer further teaches:
wherein the filter rule corresponds to a hashtag registered with the provider service in association with the entity set of user records. (0024, 0034, 0042, 0049, 0059, 0061, Fig. 10) 
Regarding Claim 20 
Pfeifer teaches the limitations of base claim 13 and intervening claim 19 as set forth above. Pfeifer further teaches:
wherein the filter rule further corresponds to a unit type and numeric value, wherein the unit type (dollar) and numeric value (amount) are separate from the hashtag. (0024, 0043, 0047, 0059, 0061, Fig. 10)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer (U.S. Patent Application Publication No. 2015/0278779 A1) in view of Brooks (U.S. Patent Application Publication No. 2016/0180318 A1).

Regarding Claim 6 
Pfeifer teaches the limitations of base claim 5 as set forth above. Pfeifer further teaches:
wherein the computer-executable instructions further include instructions that cause the system to, if the indication denies authorization to complete the transfer: cancel the transfer; and (0039, 0055, Fig. 3, 308, 0062)
Pfeifer generally teaches presenting a result of the transfer on the service provider and on the interactive multiuser computer service (see citations given for claim 1, last operation, above), but in the case where the transfer is cancelled Pfeifer teaches presenting a result of the transfer on the service provider (e.g., dashboard of payment management platform) and does not explicitly disclose presenting a result of the transfer on the interactive multiuser computer service (see citations given for claim 6, above). However, Brooks teaches:  
cause the interactive multiuser computer service to present a different result of the transfer. (0041, 0051, Fig. 3, 328, see 0025-0026)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Pfeifer's systems and methods for commerce on social media platforms, by incorporating therein these teachings of Brooks, because Pfeifer 0062, last two sentences, are deemed to imply the claim limitation that Brooks is here cited as teaching and Pfeifer would endorse such combinations, see 0030 ("the components performing the action may be varied" -- i.e., service provider may be swapped with interactive multiuser computer service as the entity that is caused to present the result of the transfer), 0135, and because the combination would provide users with easier/more flexible access to more complete information, which increases user-friendliness and increases users' knowledge during commerce/transaction activity on social media, and accordingly facilitates financial transactions within social media environments, see Brooks, 0002, see Pfeifer, 0002, 0022-0024. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A-D.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to Applicant's disclosure. Among the cited references, at least Taylor, Wells, Joson, and Carroll teach subject matter similar to that of Pfeifer in respect of Applicant's claims; and Katakam teaches, inter alia, a third party monitoring service, separate from the rest of the entire networked system, for monitoring social media content, see 0024. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692